Fourth Court of Appeals
                                   San Antonio, Texas
                                       September 20, 2018

                                       No. 04-18-00317-CV

                                      Teresa M. FAYETTE,
                                            Appellant

                                                v.

                               Luciano REYES and ABC Trucking,
                                          Appellees

                    From the 37th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2015CI04948
                          Honorable Michael E. Mery, Judge Presiding

                                          ORDER
        The reporter’s record was due to be filed with this court on September 5, 2018. See TEX.
R. APP. P. 35.1. After the due date, court reporter Amy L. Hinds filed a first notification of late
reporter’s record. She requested an extension of time to file the record until October 31, 2018.
        The request is GRANTED IN PART. The reporter’s record is due on October 5, 2018.
See id. R. 35.3(c) (limiting an extension in an ordinary appeal to thirty days).
       If the reporter’s record is not filed with this court by October 5, 2018, any requests for
additional time to file the record must be accompanied by a signed, written status report.
       The report must describe the transcript by day with the date, description, page counts, and
remarks for each day. The page counts must include the total number of pages, the number of
pages edited, proofread, and formatted into the required electronic form (including bookmarks).
        The report may describe any unusual aspects of the record. The report must describe any
problems the court reporter reasonably believes may delay the completion of the record beyond
the requested date.
         A preferred form for the status report, with an accompanying example, is attached to this
order.
                                                     _________________________________
                                                     Patricia O. Alvarez, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of September, 2018.



                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court